—In an action, inter alia, to recover damages for libel, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Alpert, J.), dated April 12, 2001, as granted those branches of the defendants’ motion which were to dismiss his first and second causes of action for failure to state a cause of action pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the alleged written statements did not address the plaintiffs professional status as a librarian and, thus, were not libelous per se (see, Ram v Moritt, 205 AD2d 516; Mihalakis v Committee of Interns & Residents, 162 AD2d 371). As the plaintiff failed to plead special damages with sufficient particularity, the alleged statements were not actionable (see, Ram v Moritt, supra; L.W.C. Agency v St. Paul Fire & Mar. Ins. Co., 125 AD2d 371). Krausman, J.P., Luciano, Adams and Townes, JJ., concur.